DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Idheileh (US 20130313146) in view of Mitlin et al. (US 2014/0328006), Ramaratnam et al. (US 20160130762), Wessling (US 2006/0039959), and Sinclair (US 8161979).
Claim 1. Idheileh discloses sheets of a tobacco rolling substrate or paper 100 including a rolling paper substrate 110 fabricated from a paper which may be made of hemp. The rolling paper 100 may be filled with tobacco, herbs, cannabis, and other smokable product. The rolling paper substrate 110 may be flavored. The tobacco rolling substrate or paper 100 includes a moisture activated gum strip 130 applied to at least one surface of a common rolling paper substrate 110, wherein the gum strip 130 is positioned adjacent an edge of the paper substrate 110  ([0003]; [0012]; [0046]; [0049]; Figure 2). 
Hemp is of the cannabis genus (Cannabis sativa L.), as evidenced by Mitlin et al. (US 2014/0328006) paragraph [0006]. It is notoriously well-known in the art that only female marijuana plants make bud cannabis containing a usable amount of THC, thus it would have been obvious to one of ordinary skill in the art at the time of filing that the cannabis fibers may be from a female plant.
Idheileh does not explicitly disclose that the paper substrate 110 is formed from a plurality of elongated cellulose fibers derived from a first female plant and a second female plant of a cannabis genus, that the first female plant is of a sativa species and the second female plant is of an indica species, or that the adhesive strip is an oil extract of the first and second female plants of the cannabis genus.
Ramaratnam et al. discloses a method to prepare, pulp, and bleach cannabis bast and hurd fibers to allow for the fiber to be incorporated into absorbent cellulosic  Cannabis bast fibers have a large range in length and diameter, but on average are very long with medium coarseness; suitable for making textiles, paper, and nonwovens (Abstract; [0005])
Ramaratnam et al. discloses that cannabis can be economically competitive as a fiber source for making cellulosic structures when the cannabis stalks are harvested as a waste product from the food or pharmaceutical industry ([0004]). Thus it would have been obvious to one of ordinary skill in the art at the time of filing to use waste cannabis stalks as a fiber source for making the tobacco rolling substrate or paper 100 disclosed by Idheileh.
Ramaratnam et al. discloses that the cannabis genus comprises three different species, Cannabis sativa, Cannabis indica, and Cannabis ruderalis ([0003]). It would have been obvious to one of ordinary skill in the art that the Cannabis bast fibers of Ramaratnam may be from a plant of the Cannabis indica species, and that these fibers may be substituted for the hemp (Cannabis sativa L.) fibers used to make the rolling paper substrate 110 of Idheileh such that the rolling paper substrate comprises a blend of fibers including hemp (Cannabis sativa L.) and fibers from the Cannabis indica species.
Wessling discloses a film-shaped, mucoadhesive administration form having a content of at least one active agent from the group of the cannabis agents, such as a cannabis extract or a cannabis oil. The administration forms according to the invention are applied, in the form of thin, small flat pieces or wafer-shaped objects ("wafers"), to the oral mucosa where they adhere because of their mucoadhesive properties. Application to the oral mucosa is sublingual or buccal. Furthermore, other mucosal 
Wessling teaches that it is advantageous that the active agent is released into the saliva after only a short time lag, so that the saliva-active agent mixture immediately reaches all areas of the oral mucosa, where it can be absorbed. The amount of saliva in which the released active agent is dissolved or dispersed per unit of time is relatively small and there occurs no hypersalivation so that swallowing of the active agent (involving the mentioned disadvantages of gastrointestinal absorption) is largely excluded. Since active agent absorption takes place by circumventing the gastrointestinal route, the above-described disadvantages (delayed onset of action, "first pass effect") of other oral administration forms (e.g. tablets) are avoided. According to one embodiment, the administration forms according to the invention contain a cannabis extract or a cannabis oil, in an amount of 0.5 to 50%-wt, especially in an amount of 1 to 30%-wt ([0024]-[0025]; [0032]-[0033]). It would have been obvious to one of ordinary skill in the art to modify the moisture activated gum strip 130 of Idheileh so that it includes a film-shaped, mucoadhesive administration form having an active agent from the group of the cannabis agents such as cannabis oil, to achieve advantageous pharmacokinetic properties, especially a rapid onset of action, as taught by Wessling ([0013]-[0019]). 
Wessling teaches that administration forms of the mentioned type containing at least one cannabinoid active agent from the group consisting of tetrahydrocannabinol, cannabinol, cannabidiol, and cannabichromen. Tetrahydrocannabinol, especially R-(6a,10a)-Δ-9-tetrahydrocannabinol, is also a suitable active agent ([0033]). While Cannabis bast fibers including hemp (Cannabis sativa L.) and fibers from the Cannabis indica species discussed above in Ramaratnam et al.
Idheileh does not explicitly disclose that the adhesive strip is substantially parallel with the rolling direction and results in the adhesive strip having a swirl shape when it is in the rolled state.
	Sinclair discloses a tobacco product having an inner shell 15 and outer shell 110, wherein the attachment between sheet 110 and inner shell 15 can be accomplished through a variety of means and in a variety of methods. Sheet 110 can be attached transversely to the longitudinal axis of inner shell 15, or can be attached at an acute or obtuse angle relative to the longitudinal axis of inner shell 15 (Column 9, lines 1-7; Figures 2-4).
	Sinclair discloses an embodiment where the sheet 110 is spirally wrapped around the inner shell 15 (Figures 2-4; Column 7, line 66 – Column 8, line 19) and another embodiment where sheet 110 can have a rectangular section and a trapezoidal (or triangular) section where the trapezoidal (or triangular) section provides the appearance (from the exterior) of being spirally wrapped (Column 9, lines 8-15). Since spiral wrapping has a desired aesthetic effect as taught by Sinclair, it would have been obvious to one of ordinary skill in the art before the effective filing date that the tobacco rolling substrate or paper 100 of Idheileh be rolled at a slight angle (which may be .

Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive. Applicant’s arguments concern claim amendments that are addressed in the rejections above.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHERINE A WILL/Examiner, Art Unit 1747            


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747